Exhibit 10.1

AGREEMENT AND AMENDMENT

TO EMPLOYMENT AGREEMENT

This Agreement and Amendment (“Agreement”) dated this 13th day of September 2006
(“Effective Date”) between Choice Hotels International, Inc. (“Employer”), a
Delaware corporation with principal offices at 10750 Columbia Pike, Silver
Spring, Maryland 20901, and Wayne Wielgus (“Employee”), sets forth certain terms
and conditions governing the employment relationship between Employee and
Employer and amends that certain Employment Agreement dated August 18, 2000
(“Employment Agreement”).

In consideration of the mutual covenants and promises herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

1. Term. This Agreement shall commence on the Effective Date and shall continue
for a period of six months (“Initial Term”) and shall automatically renew for
successive six- month periods (each a “Renewal Term” which together with the
Initial Term shall be the “Term”), unless Employer gives Employee written notice
at least thirty (30) days before the end of the then current Term that it elects
not to renew. The termination of this Agreement shall not be deemed a
termination of the Employment Agreement.

2. Amendment to Employment Agreement. During the Term of this Agreement, the
following provisions of the Employment Agreement shall be deemed superseded by
the terms of this Agreement and of no force or effect: the last sentence of
Section 7(a) and Section 7(b). Also, the first sentence of Section 1 shall be
amended to read: “hereby employs Employee as Executive Vice President,” and the
last sentence of Section 1 shall be amended to read: “Employee reports directly
to Employer’s President and COO.” In addition, the first sentences of Section 3
(a), (b) and (c) shall be amended to reflect (a) a base salary of $373,000;
(b) an incentive bonus of 55%, and (c) an automobile allowance of $1,000.

3. Severance. If during the Term, Employee is Constructively Terminated (as
defined in Section 7(c) of the Employment Agreement), the following shall apply:

(a) Such termination shall not be effective until the date which is six
(6) months from the date that Employer gives Employee written notice of the
termination (“Transition Period”). During the Transition Period, the Employee
will continue to provide services to Employer to such extent as Employer
requires.

(b) At the end of the Transition Period, Employee shall be entitled to severance
equal to 18 months (“Severance Period”) of pay equal to Employee’s base salary
as of the termination date, less standard withholdings for federal, state and
local taxes. Such amount shall be paid in bi-weekly installments in accordance
with Employer’s payroll practices.

(c) Employee shall also be paid an amount equal to any bonuses that are paid out
to Employer’s executives during the Severance Period that Employee would have
been entitled to if his employment had not been terminated. Such bonuses shall
be paid out based solely on earnings per share performance. Payment of such
bonuses shall be made at such time as Employer’s officers are paid their
bonuses.

(d) During the Severance Period, all stock options and restricted stock awards
outstanding on the Termination Date shall continue to vest and be exercisable.
Employee acknowledges that he shall not be entitled to new stock option or
restricted stock grants during or after the Severance Term.



--------------------------------------------------------------------------------

(e) During the Severance Period, Employer will pay all premiums for supplemental
executive life insurance. At the conclusion of the Severance Period, Employer,
at Employee’s request, shall assign the supplemental life insurance policy to
Employee if permissible under the policy.

(f) During the Severance Period, Employee is entitled to continue to receive
medical and dental benefits and Employee may continue deductions for medical and
dental benefits, and Employee consents to the customary deductions for such
benefits from the payments under Section 3(b). Employer will continue to pay
employer contributions to Employee’s medical and dental benefits during the
Severance Period. Employer will stop optional deductions for items such as
retirement plans with Employee’s last paycheck for regular hours worked through
the Transition Period. Employee will be eligible for COBRA benefits after the
Severance Period ends in accordance with and to the extent required by
applicable law.

(g) Payment of amounts under Sections 3(b) and 3(c) are subject to Employee
executing Employer’s standard employment release (copy attached hereto).
Additionally, if required by IRS regulations, the payment of amounts under
Sections 3(b) and 3(c) shall be deferred for a period of six months from
Employee’s last day of employment, at which time Employee will be paid a lump
sum amount for the six month period and bi-weekly payments shall then commence
for the remainder of the severance period.

4. All provisions of the Employment Agreement not amended hereby remain in full
force and effect.

5. This Agreement shall be governed and construed in accordance with the laws of
the State of Maryland. without reference to its conflicts of law principles.

6. This Agreement, together with the Employment Agreement, represents the entire
agreement of the parties, and supersedes all other agreements, discussions or
understandings, concerning its subject matter. This Agreement may only be
modified by a written document signed by both parties.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
set forth above.

 

Employer: CHOICE HOTELS INTERNATIONAL, INC. By:  

/s/ Michael J. DeSantis

  Michael J. DeSantis   Senior Vice President Employee:

/s/ Wayne W. Wielgus

Wayne Wielgus



--------------------------------------------------------------------------------

Form of Release

This Release (“Release”) dated as of                                         ,
is made by Wayne Wielgus (“Employee”) in favor of Choice Hotels International
Services Corp. (“Choice”).

WHEREAS, Employee and Choice have previously entered into that certain Agreement
and Amendment to Employment Agreement dated September     , 2006 (“Agreement”)
under which certain benefits are conditioned upon Employee executing this
Release.

NOW, THEREFORE, in consideration of the promises contained in this Release, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree:

1. Employee agrees to irrevocably and unconditionally release Choice, Choice
Hotels International, Inc. and their associates, owners, and subsidiaries and
any of their related companies, divisions, subsidiaries, affiliates,
predecessors, successors, heirs and assigns and each of their respective
officers, directors, shareholders, partners, employees, agents, insurers,
lawyers, representatives, employee welfare benefit plans and pension or deferred
compensation plans under Section 401 of the Internal Revenue Code of 1954, as
amended, and their trustees, administrators and other fiduciaries; and all
persons acting by, through, under or in concert with them, or any of them
(collectively “Choice Releasees”), of and from any and all manner of action or
actions, cause or causes of action, in law or equity, suits, debts, liens,
contracts, agreements, promises, liability, claims, demands, grievances,
damages, loss, cost or expense, of any nature, known or unknown, fixed or
contingent, which Employee now has or may later have against the Choice
Releasees, or any one of them, by reason of any matter, cause, or thing from the
beginning of time to the date of this Agreement arising out of, based on, or
relating to the hire, employment, termination, remuneration (including any
severance, salary, bonus, incentive or other compensation; vacation sick leave
or medical insurance benefits; or any benefits from any employee stock
ownership, profit-sharing and/or any deferred compensation plan under
Section 401 of the Internal Revenue Code of 1954, as amended), from any and all
claims or demands Employee may have based on Employee’s employment with Choice
or the separation from that employment (“Claims”). The Claims which Employee is
releasing include, but are not limited to, a release of any rights or claims
Employee may have under the Age Discrimination in Employment Act, which
prohibits age discrimination in employment; Title VII of the Civil Rights Act of
1964, which prohibits discrimination in employment based on race, color,
national origin, religion or sex; the Civil Rights Act of 1991; the Equal Pay
Act, which prohibits paying men and women unequal pay for equal work; the
Americans with Disabilities Act; the Family and Medical Leave Act; and any other
federal, state or local laws or regulations prohibiting employment
discrimination. Employee also releases Claims for wrongful discharge,
compensation and benefits, expenses, bonuses, or any other employee rights or
benefits, or any other actions sounding in tort or contract relating to
Employee’s employment and termination from Choice. This Agreement covers both
Claims Employee knows about and those Employee may not know about. Employee
assumes the risk of any and all unknown Claims which may exist at the time
Employee signs this Agreement, and Employee agrees that this Agreement shall
apply to any and all known and unknown Claims.

2. Lawsuits. Employee promises never to file a lawsuit, claim, administrative
proceeding or agency action (collectively “Lawsuit”) asserting any Claims that
are released in this Release. Employee agrees to withdraw with prejudice all
Lawsuits, if any, Employee has filed against any Choice Releasee with any agency
or court. Employee further agrees not to assist any other person in bringing any
Lawsuit against any Choice Releasee, unless compelled to do so pursuant to a
valid court order or subpoena. Employee agrees not to make derogatory remarks
about any Choice Releasee. Employee agrees to assist Choice in any Lawsuit
arising from circumstances that took place during Employee’s employment, to the
extent reasonably necessary to protect Choice’s interests and at Choice’s
expense. Likewise, Choice will not file a Lawsuit nor assist another in doing so
against Employee except for any Lawsuits involving Employee’s fraud or
dishonesty, or unless compelled to do so pursuant to a valid court order or
subpoena.



--------------------------------------------------------------------------------

3. Period for Review and Consideration. Employee has 21 days from the date
Employee receives this Release to review and consider this document before
signing it. Employee may use as much of this 21 day period as Employee wishes
before signing this Release. Choice encourages Employee to consult with an
attorney before signing this Release; whether to do so is Employee’s decision.
If Employee wishes to sign this Release and thereafter be eligible to receive
the severance under the Agreement, Employee must deliver both fully executed
originals of this Release (including witness signature), to Choice Hotels
International, Inc., 10750 Columbia Pike, Silver Spring, Maryland 20901, Senior
Vice President—Administration, no later than the close of business on the 21st
day after Employee receives this Release. Employee’s failure to deliver timely
the executed Release will nullify the Agreement, and Employee will not be
entitled to receive the severance benefits set forth in the Agreement.

4. Revocation of Release. Employee may revoke this Release within 7 days after
signing it. If Employee wishes to revoke this Release after signing it, Employee
must deliver a written notice of revocation to Choice Hotels International,
Inc., 10750 Columbia Pike, Silver Spring, Maryland 20901, Attention: Senior Vice
President—Administration. Choice must receive this revocation no later than the
close of business on the 7th day after Employee signs this Release. If Employee
revokes this Release, it shall not be effective or enforceable and Employee will
not receive the severance benefits under the Agreement.

5. Governing Law. This Agreement is governed by Maryland law, without regard to
the principles of conflicts of laws. If a dispute arises under this Agreement,
any Lawsuit must be brought exclusively in the courts for Montgomery County,
Maryland. Employee and Choice voluntarily submit to this jurisdiction.

6. Binding. Employee agrees and acknowledges this Agreement binds Employee’s
heirs, administrators, representatives, executors, successors, and assigns, and
will inure to the benefit of all Choice Releasees and their respective heirs,
administrators, representatives, executors, successors, and assigns.

7. Severability. Any invalidity, in whole or in part, of any provision of this
Agreement shall not affect the validity of any other of its provisions.

EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS HAD AN OPPORTUNITY TO REVIEW AND
CONSIDER THIS AGREEMENT WITH AN ATTORNEY, AND THAT EMPLOYEE HAS HAD SUFFICIENT
TIME TO CONSIDER IT. AFTER SUCH CAREFUL CONSIDERATION, EMPLOYEE KNOWINGLY AND
VOLUNTARILY ENTERS INTO THIS AGREEMENT WITH FULL UNDERSTANDING OF ITS MEANING
AND EFFECT.

 

Employee

 

Wayne Wielgus